DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 5 & 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9972571. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1, 5 & 6 of US Patent No. 9972571 teaches a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 

disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.

Regarding Claim 2, Claim 1, 5 & 6 of US Patent No. 9972571 teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 

plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.



Regarding Claim 4, Claim 1, 2, 5 & 6 of US Patent No. 9972571 teach a a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 

disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first metal lines 
have a first width;  the second metal lines have a second width;  the third 
metal lines have a third width;  and the second width is less than the first 
width and the third width.


	Regarding Claim 5, Claim 1, 5 & 6 of US Patent No. 9972571 teaches a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 

direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.


	Regarding Claim 5, Claim 1, 3, 5 & 6 of US Patent No. 9972571 teaches a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 

direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first thickness and 
the third thickness are substantially equal to each other


Regarding Claim 14, Claim 1, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 

metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.

Regarding Claim 15, Claim 1, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 

direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.

Regarding Claim 16, Claim 1,4, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 

over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first metal lines 
have a first pitch P.sub.1;  the second metal lines have a second pitch 
P.sub.2;  the third metal lines have a third pitch P.sub.3;  and the second 
pitch is less than the first pitch and the third pitch.


Regarding Claim 17, Claim 1, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 

direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first metal lines 
have a first pitch P.sub.1;  the second metal lines have a second pitch 
P.sub.2;  the third metal lines have a third pitch P.sub.3;  and the second 
pitch is less than the first pitch and the third pitch.

Regarding Claim 18, Claim 1,3, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first metal lines 
have a first pitch P.sub.1;  the second metal lines have a second pitch 
P.sub.2;  the third metal lines have a third pitch P.sub.3;  and the second 

the third thickness are substantially equal to each other


Regarding Claim 19, Claim 1,2, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 

2*P.sub.4 along the second direction; wherein the first metal lines 
have a first pitch P.sub.1;  the second metal lines have a second pitch 
P.sub.2;  the third metal lines have a third pitch P.sub.3;  and the second 
pitch is less than the first pitch and the third pitch; wherein the first metal lines 
have a first width;  the second metal lines have a second width;  the third 
metal lines have a third width;  and the second width is less than the first 
width and the third width. 



Claims 7, 8 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 5 & 6 of U.S. Patent No. 9972571, in view of Okagaki (US PG Pub. No. 20160284707, hereinafter Okagaki).   

	
	
Regarding Claim 7, Claim 1, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 

over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 
(nFET) and a p-type conductivity field-effect transistor (pFET) coupled 
together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction.

US Patent No. 9972571 does not specifically teach fin active regions

Okagaki discloses in Fig 11A a fin active region (82p)[0107 of Okagaki]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Okagaki to US Patent No. 9972571 in order to provides delay circuit suitable for the FinFET as taught by Okagaki [0004,0007]


Regarding Claim 8, Claim 1, 5 & 6 of US Patent No. 9972571 and Okagaki teach  wherein the second direction (direction of inverter 10) )[0107 of Okagaki] is orthogonal to the first direction  ( direction of 82p)[0107 of Okagaki]

Regarding Claim 20, Claim 1,2, 5 & 6 of US Patent No. 9972571 teach a teach a semiconductor structure: a semiconductor substrate;  a plurality of 
field-effect devices disposed on the semiconductor substrate, wherein the 
field-effect devices include gates with elongated shape oriented in a first 
direction;  a first metal layer disposed over the gates, wherein the first 
metal layer includes a plurality of first metal lines oriented in a second 
direction perpendicular to the first direction;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality 
of second metal lines oriented in the first direction;  and a third metal layer 
disposed over the second metal layer, wherein the third metal layer includes a 
plurality of third metal lines oriented in the second direction, wherein the 
first metal lines have a first thickness, the second metal lines have a second 
thickness, the third metal lines have a third thickness, and wherein the second 
thickness is less than the first thickness and the third thickness; wherein the gates have a fourth 
pitch P.sub.4, wherein a ratio of the second pitch over the fourth pitch 
P.sub.2:P.sub.4 is about 3:2, ; wherein the plurality of 
field-effect devices includes an n-type conductivity field-effect transistor 

together to form an inverter, wherein the inverter spans a dimension of about 
2*P.sub.4 along the second direction; wherein the first metal lines 
have a first pitch P.sub.1;  the second metal lines have a second pitch 
P.sub.2;  the third metal lines have a third pitch P.sub.3;  and the second 
pitch is less than the first pitch and the third pitch; wherein the first metal lines 
have a first width;  the second metal lines have a second width;  the third 
metal lines have a third width;  and the second width is less than the first 
width and the third width. 

US Patent No. 9972571 does not specifically teach fin active regions

Okagaki discloses in Fig 11A a fin active region (82p)[0107 of Okagaki]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Okagaki to US Patent No. 9972571 in order to provides delay circuit suitable for the FinFET as taught by Okagaki [0004,0007]




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1 (and dependent claims 2-6) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “the inverter spans a dimension of about 2*Pi along a second direction that is orthogonal to the first direction”.  The metes and bounds of the claimed limitation cannot be determined.  Therefore the term "about” is a relative term, which renders the claim indefinite since it is not defined by the claim.  While ‘about’ is discussed in the publication US 2020/0083165 A1 in paragraphs (32, 41, 44, 47) , there are no amounts for what is considered ‘about’ with respect to the inverter spans a dimension along a second direction that is orthogonal to the first direction making claim 1 indefinite.  Additionally, it would not have been obvious to one of ordinary skill in the art to know what the term ‘about’ would indicate. Therefore, the claim is indefinite.
Claim(s) 7 (and dependent claims 8-13) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites the limitation “the inverter spans a dimension of about 2*Pi along the second direction”.  The metes and bounds of the claimed limitation cannot be determined.  Therefore the term "about” is a relative term, which renders the claim 
Claim(s) 14 (and dependent claims 15-20) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the limitation “wherein a ratio of the second pitch over the fourth pitch P2:P4 is about 3:2”.  The metes and bounds of the claimed limitation cannot be determined.  Therefore the term "about” is a relative term, which renders the claim indefinite since it is not defined by the claim.  While ‘about’ is discussed in the publication US 2020/0083165 A1 in paragraphs (abstract) , there are no amounts for what is considered ‘about’ with respect to the ratio of the second pitch over the fourth pitch P2:P4 making claim 14 indefinite.  Additionally, it would not have been obvious to one of ordinary skill in the art to know what the term ‘about’ would indicate. Therefore, the claim is indefinite.
Claim(s) 9 (and dependent claims 10-13) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819